     Case 8:20-cv-00089-DOC-JDE Document 54 Filed 01/22/21 Page 1 of 4 Page ID #:457



 1    M. DANTON RICHARDSON (State Bar No. 141709)
      mdantonrichardson@yahoo.com
 2    LEO E. LUNDBERG, JR. (State Bar No. 125951)
      leo.law.55@gmail.com
 3
      LAW OFFICE OF M. DANTON RICHARDSON
 4    131 N. El Molino Ave., Suite 310
      Pasadena, CA 91101
 5

 6    Attorneys for Plaintiff,
      LITTLE ORBIT LLC
 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10       LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11       Liability Company,                     )
                                                )   Judge:            Hon. David O. Carter
12                     Plaintiff,               )
                                                )   SECOND JOINT STIPULATION AND
13
                vs.                             )   REQUEST FOR COURT TO RETAIN
14                                              )   JURISDICTION FOR AN ADDITIONAL
         DESCENDENT STUDIOS INC., a Texas )         THIRTY (30) DAYS FOR THE PARTIES
15       corporation, and ERIC PETERSON, an     )   TO COMPLETE THEIR SETTLEMENT
16       individual,                            )
                                                )
17                     Defendants.              )
                                                )
18
         ___________________________________ )
19                                              )
         DESCENDENT STUDIOS INC., a Texas )
20       corporation,                           )
21                                              )
                       Counterclaimant,         )
22                                              )
                vs.                             )
23
                                                )
24       LITTLE ORBIT LLC, a California Limited )
         Liability Company,                     )
25                                              )
26                     Counter Defendant.       )
                                                )
27       ___________________________________ )
28
                                                    1
                                                              SECOND STIPULATION AND JOINT REQUEST FOR COURT
                                                             TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 54 Filed 01/22/21 Page 2 of 4 Page ID #:458



 1           WHEREAS the parties reached a settlement of this matter during a Settlement

 2    Conference with Hon. John D. Early on November 17, 2020;
 3
             WHEREAS pursuant to said settlement the Court dismissed this action in a Minute Order
 4
      entered November 25, 2020, and further ordered that “The Court retains jurisdiction for thirty
 5

 6    (30) days to vacate this order and reopen the action upon showing of good cause that the

 7    settlement has not been consummated”;
 8
             WHEREAS, on December 23, 2020, the parties filed a stipulation for the Court to retain
 9
      jurisdiction for an additional thirty (30) days for the parties to complete their settlement, which
10

11    the Court granted that same day; and

12           WHEREAS the parties need additional time, as they are still working to finalize their
13
      settlement, including necessary negotiations with a third party as provided for in the parties’
14
      agreement to settle as worked out by Magistrate Early, and jointly desire for the Court to retain
15

16    jurisdiction for an additional thirty (30) days;

17           NOW THEREFORE the parties hereby stipulate to and jointly request the Court to
18
      extend its earlier Order and retain jurisdiction for an additional thirty (30) days.
19
             IT IS SO STIPULATED.
20
                                          Respectfully Submitted this 22nd Day of January, 2021:
21

22                                                By: /s/ M. Danton Richardson
                                                          Counsel
23
                                                  M. Danton Richardson (State Bar No. 141709)
24                                                Leo E. Lundberg, Jr. (State Bar No. 125951)
25                                                LAW OFFICE OF M. DANTON RICHARDSON
                                                  131 N. El Molino Ave., Suite 310
26                                                Pasadena, CA 91101
                                                  E-mail: mdantonrichardson@yahoo.com
27                                                        leo.law.55@gmail.com
                                                     Counsel for Plaintiff
28
                                                         2
                                                                 SECOND STIPULATION AND JOINT REQUEST FOR COURT
                                                                TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 54 Filed 01/22/21 Page 3 of 4 Page ID #:459



 1                                       By: /s/ Nada I. Shamonki
                                                Counsel
 2
                                         NADA I. SHAMONKI (SBN 205359)
 3                                       MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                         POPEO P.C.
 4
                                         2029 Century Park East, Suite 3100
 5                                       Los Angeles, CA 90067
                                         Telephone: (310) 586-3200
 6                                       Facsimile: (310) 586-3202
                                         Email: nshamonki@mintz.com
 7                                       Counsel for Defendants
 8
                                         Michael C. Whitticar; VSB No. 32968
 9                                       NOVA IP Law, PLLC
                                         7420 Heritage Village Plaza, Suite 101
10                                       Gainesville, VA 20155
                                         Tel: 571-386-2980
11                                       Fax: 855-295-0740
                                         E-mail: mikew@novaiplaw.com
12
                                         Counsel for Defendants
13                                       Admitted Pro Hac Vice

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               3
                                                        SECOND STIPULATION AND JOINT REQUEST FOR COURT
                                                       TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                       CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 54 Filed 01/22/21 Page 4 of 4 Page ID #:460



 1                                    CERTIFICATE OF SERVICE

 2          I, the undersigned, certify and declare that I am over the age of 18 years, employed in the
      County of Los Angeles, State of California, and am not a party to the above-entitled action.
 3
      On January 22, 2021, I filed a copy of the following document(s):
 4
            SECOND JOINT STIPULATION AND REQUEST FOR COURT TO RETAIN
 5          JURISDICTION FOR AN ADDITIONAL THIRTY (30) DAYS FOR THE
 6          PARTIES TO COMPLETE THEIR SETTLEMENT

 7    By electronically filing with the Clerk of the Court using the CM/ECF system which will send
      notification of such filing to the following:
 8

 9          M. Danton Richardson
            Leo E. Lundberg, Jr.
10          LAW OFFICE OF M. DANTON RICHARDSON
11          131 N. El Molino Ave., Suite 310
            Pasadena, CA 91101
12          E-mail: mdantonrichardson@yahoo.com
                    leo.law.55@gmail.com
13
            Counsel for Plaintiff
14
            Michael C. Whitticar; VSB No. 32968
15          NOVA IP Law, PLLC
16          7420 Heritage Village Plaza, Suite 101
            Gainesville, VA 20155
17          Tel: 571-386-2980
            Fax: 855-295-0740
18
            Email: mikew@novaiplaw.com
19          Counsel for Defendants

20          NADA I. SHAMONKI (SBN 205359)
21          MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
            2029 Century Park East, Suite 3100
22          Los Angeles, CA 90067
            Telephone: (310) 586-3200
23
            Facsimile: (310) 586-3202
24          Email: nshamonki@mintz.com
            Counsel for Defendants
25

26    Executed on January 22, 2021, at Los Angeles, California. I hereby certify that I am employed
      in the office of a member of the Bar of this Court at whose direction the service was made.
27                                                            /s/ Diane Hashimoto
                                                              Diane Hashimoto
28
                                                      4
                                                              SECOND STIPULATION AND JOINT REQUEST FOR COURT
                                                             TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
